GRIFFIN, J.
Michael Kattick [“Kattick”] appeals his judgment and sentence for first-degree murder.
Kattick principally contends1 that the trial court erroneously denied his motion for judgment of acquittal because the evidence of premeditation was insufficient. In Cummings v. State, 696 So.2d 1306, 1307 (Fla. 5th DCA 1997), this court found that the defendant’s pursuit of the victim after a heated argument constituted premeditation:
In our case ... there were several eye witnesses [sic] that testified that the victim and Cummings were engaged in a heated argument before the victim walked out of Cummings’ apartment and returned to the vehicle in which he had arrived. After the victim was seated in the vehicle, Cummings came out of his apartment, approached to within a few feet of the victim and shot him several times. We believe that the jury could properly determine that the time it took Cummings to follow the victim out of his apartment and to approach the vehicle was sufficient time to reflect on the nature of the act about to be committed and that Cummings understood the probable result of firing four or five bullets into the victim....
Cummings, 696 So.2d at 1307. In this case, the jury could properly determine the time it took Kattick to follow the victim from the house and shoot her as she fled was sufficient time to reflect on his act and understand the probable result of shooting her in the back.
AFFIRMED.
HARRIS and PETERSON, JJ., concur.

. We find no merit to the peremptory challenge issue.